Citation Nr: 1813815	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1968 to June 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran was provided hearings in reference to the above claim in March 2013 and August 2017, and transcripts from both these hearings are of record.

The claim was brought before the Board in November 2014, February 2016, and May 2017 and was remanded for further development. 

In January 2018 correspondence, the Veteran was informed of his right to have an additional hearing held by a third Veterans Law Judge and notified that if he did not provide a response in 30 days, it would be assumed that he did not want another hearing.  In February 2018, the Veteran responded, stating he did not want a third hearing held, and that he wished for the Board to proceed. 


FINDING OF FACT

The probative evidence of record does not show that the Veteran's left knee disability is related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.
38 U.S.C. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.159, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis 

The Veteran seeks service connection for a left knee disability, which he believes was caused by an April 1969 parachute accident and regular practice jumps while in service. 

The Veteran's service treatment records (STRs) show that the Veteran did suffer a parachute jump accident in April 1969; however, only his right knee and groin were listed as having been injured.  The Board notes that there are no mentions of pain or injury to his left knee at all while in-service.  Further, the Veteran's May 1972 separation examination showed that the Veteran made no complaints regarding his left knee.  Examination of his lower extremities was normal at discharge.  

The Veteran provided private medical records which show that the earliest evidence of the Veteran's left knee disability was in 1994 when he had an arthroscopic partial medial meniscectomy.  In October 2003, the Veteran was noted as having sustained an injury to his left knee when another participant did a maneuver at tactical practice for the police department that caused stress of his left knee.  A subsequent MRI revealed a complete ACL tear, and the Veteran had an arthroscopic partial medial meniscectomy.  In June 2005, he was treated for left knee pain and after examination the physician noted his left knee x-ray as "unremarkable."  His records show consistent treatment from 2003 to 2005, with another left knee surgery in November 2005.  The Board notes that none of these visits related the Veteran's left knee condition to his military service.  In fact, during his November 2005 visit, the Veteran's left knee condition was listed as a result of injury on the job in 2003 and again in June 2005.

In April 2015, the Veteran was provided a VA examination.  The Veteran was found to have a meniscal tear and joint osteoarthritis in both his knees.  Following imaging testing of the left knee, the examiner noted there was no acute fracture or dislocation.  However, there was mild degenerative change involving the medial compartment.  

The examiner then opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's presently evidenced mild degenerative joint disease and history of multiple partial medial meniscectomy and a patellar resurfacing procedure occurring in the late 1990s to 2000s, was less likely than not likely attributable to any aspect of the Veteran's military service.  The examiner rationalized that there was no objective evidence of a left knee condition in service, and the Veteran's post military occupational history and available objective medical history do not show evidence of early or premature joint degeneration as might be expected in the setting of clinically significant injury to the patellofemoral or tibiofemoral joints of the left knee having occurred during service.  The examiner further provided that the available evidence showed that the joint surfaces had been relatively well-preserved despite post-military acute traumatic injuries that resulted in tears of the meniscus with surgical excision of portions of the medial meniscus starting in the mid to late 1990s.  The examiner explained that the Veteran reported he was sufficiently physically fit in 1997, some 25 years after military service, to meet qualifications to serve as a corrections officer, which was still his occupation at the given time.  The examiner found that the Veteran's occupation was one that requires extensive standing and walking with capacity to perform more demanding activities from time to time.  The examiner further explained that the continued functional status of the Veteran's left knee is not consistent with a clinically significant injury or injuries during military service, and that in the examiner's experience, such injuries routinely are expected to result in clinically significant degenerative joint disease within a decade or two.  The examiner stated that the degenerative joint disease found in the Veteran's left knee was less than many individuals would have at his age and quite consistent with his multiple partial medial meniscectomies in the medical record as having been performed from the mid-1990s to the mid-2000s.

After weighing all the evidence, the Board finds the April 2015 VA medical examination and opinion to be of significant probative value in finding that the Veteran's left knee disability was not caused by his military service.  The opinion was sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the reviewing physician's opinion was based on a review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinion rendered.

The Board acknowledges that the Veteran's May 1968 induction examination listed "recurrent knee sprains."  However, in February 1969, his STRs listed his prior history of knee injury to be of the right knee, and other medical records have also referred to the pre-service injury as having occurred to his right knee only.  Additionally, the Veteran stated at his August 2017 hearing that his left knee condition was not particularly from an injury in service, but believed to be due to his overcompensation for his right knee disability, which the Board notes is not service-connected and was not found to be aggravated by his active service in a prior Board decision.  Further, the Board also notes that there is no evidence or notation of any type of pain, injury or aggravation to the Veteran's left knee while in service.  Thus, the Board finds the April 2015 examiner's opinion to be fully sufficient, and a discussion on aggravation of a pre-existing disability is not warranted.  See 38 C.F.R. § 3.306 (2017).

The Board also acknowledges the Veteran's assertions that he has suffered from left knee pain since his military service, to include his parachute accident, parachute jump training, and subsequent in-service swelling.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether any left knee disability is related to his military service requires medical expertise that the Veteran has not demonstrated since knee disabilities can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for a left knee disability.  Therefore, the appeal must be denied. 




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left knee disability is denied. 





___________________________	     	 ____________________________
             JENNIFER HWA	                                               K.J. ALIBRANDO
           Veterans Law Judge, 	                                         Veterans Law Judge,
        Board of Veterans' Appeals	                              Board of Veterans' Appeals




___________________________
P.M. DILORENZO
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


